           Case 2:21-cv-00192-RWS Document 1 Filed 08/31/21 Page 1 of 12




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                           GAINESVILLE DIVISION


ELIZABETH BENTLEY AS
ADMINISTRATOR OF THE ESTATE
OF TIMOTHY J. BATTLES,

     Plaintiff
                                                     CIVIL ACTION FILE NO.
v.                                                        2:21-cv-192-RWS
NATIONAL SECURITY RESOURCES,
LLC, CLIFFORD BARR, and SEAN
HAVINS,
     Defendants


                                     COMPLAINT

         Plaintiff Elizabeth Bentley as administrator of the estate of Timothy J. Battles

(hereinafter, “Plaintiff” or “Battles Estate”) files this Complaint through counsel,

respectfully showing this Honorable Court as follows.

                    PARTIES, JURISDICTION AND VENUE

1.       National Security Resources, LLC (“NSR”) is a Georgia limited liability

         company with a principal office address at 90F Glenda Trace, #453, Newnan,

         GA 30265.

2.       Clifford Barr (“Mr. Barr”) is an individual resident of Georgia.

3.       Sean Havins (“Mr. Havins”) is an individual resident of Georgia.
                                          1
       Case 2:21-cv-00192-RWS Document 1 Filed 08/31/21 Page 2 of 12




4.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332.

5.    There is complete diversity among the parties.

6.    The amount in controversy exceeds $75,000.

7.    Venue is proper in the Gainesville division of the Northern District of Georgia

      pursuant to 28 U.S.C. § 1391(b)(1),(2).

                         FACTUAL BACKGROUND

8.    This action seeks to enforce and recover damages from the breach of a

      contract Mr. Battles made whereby he obtained an ownership interest in NSR

      to secure repayment of a loan to Glenn D. Crowe (“Mr. Crowe”).

9.    Upon information and belief, NSR is a security technology company that has

      a specialized 3D facial recognition technology which it has leveraged to

      acquire contracts with the Federal Bureau of Prisons and the National Sheriffs

      Association.

10.   On April 26, 2006, Carol Battles, the now deceased wife of Plaintiff, loaned

      Mr. Crowe $378,789.75. To memorialize this loan, Mr. Crowe executed a

      promissory note stating the same (the “Note”). A true and correct copy of the

      Note is attached as Exhibit 1.

11.   To secure the Note, Mr. Crowe and 600 Peachtree Parkway, LLC executed a

      security deed conveying real property located in Forsyth County, Georgia, to

                                         2
       Case 2:21-cv-00192-RWS Document 1 Filed 08/31/21 Page 3 of 12




      Carol Battles (“Security Deed”). The Security Deed was recorded in the

      Forsyth County, Georgia real estate records. A true and correct copy of the

      Security Deed is attached as Exhibit 2.

12.   On October 2, 2013, Mr. Crowe, 600 Peachtree Parkway, LLC, and Mrs.

      Battles executed a Modification of Note and Deed to Secure Debt, modifying

      the Note and Security Deed (“First Modification”). The First Modification

      was recorded in the Forsyth County, Georgia real estate records. A true and

      correct copy of the First Modification is attached as Exhibit 3.

13.   The First Modification changed the maturity date of the Note and Security

      Deed to October 1, 2015.

14.   On February 5, 2015, Mr. Crowe and Mrs. Battles again modified the Note,

      increasing   the   principal   amount     owed   to   $425,000.00   (“Second

      Modification”) and adding Mr. Battles as an additional lender under the Note.

      A true and correct copy of the Second Modification is attached as Exhibit 4.

15.   As part of the Second Modification, Mr. Crowe agreed to pay $100,000.00

      upon execution of the Second Modification. Mr. Crowe made this payment.

16.   That same day, Mr. Battles, Mrs. Battles, and Mr. Crowe also executed a Loan

      Agreement which, in part, assigned Mr. and Mrs. Battles 75% of all funds

      received as Accounts Receivable by NSR (of which Mr. Crowe was the

                                         3
       Case 2:21-cv-00192-RWS Document 1 Filed 08/31/21 Page 4 of 12




      majority owner). The Loan Agreement states that these payments will

      continue in full force and effect until the total remaining balance is paid in

      full.

17.   As part of the consideration for the Second Modification, Mr. Battles was

      made a member of NSR and given a 20% ownership interest in NSR.

18.   On January 20, 2015, Mrs. Battles executed a Quitclaim Deed for Release,

      conveying the property secured by the Security Deed back to Mr. Crowe and

      600 Peachtree Parkway, LLC.

19.   On February 5, 2015, Mr. Crowe, Mr. Havins, and Mr. Barr executed an

      amendment to the Operating Agreement for NSR adding Mr. Battles as a

      member of NSR and conveying 20% of NSR to him. A true and correct copy

      of the Amendment to Operating Agreement is attached as Exhibit 5.

20.   Mr. Barr and Mr. Havins are members with minority ownership interests in

      NSR.

21.   Since the execution of the Amendment to the Operating Agreement, an

      additional $89,500.00 has been paid on the Loan.

22.   Mr. Battles sent correspondence to the members of NSR attempting to open a

      dialogue as to why he has not been paid. No substantive response was

      received.

                                         4
       Case 2:21-cv-00192-RWS Document 1 Filed 08/31/21 Page 5 of 12




23.   Upon information and belief, during 2015 and 2017 NSR received a

      substantial amount of cash through its accounts receivable.

24.   Mr. Battles did not receive 75% of receivables for 2015 or 2017.

25.   On March 17, 2017, Mr. Battles filed suit against the Defendants in the

      Superior Court of Forsyth County, Case No. 17-CV-0486-2 (the State

      Lawsuit).

26.   Mr. Battles passed away on January 28, 2018.

27.   Elizabeth Bentley was appointed the personal representative of his estate on

      February 15, 2018.

28.   On March 10, 2021, the Battles Estate obtained a judgment against the Crowe

      Estate in the amount of $235,000.

29.   Neither Mr. Battles nor his estate have any payment under the Note, as

      amended, since 2015.

30.   On August 14, 2019, Mr. Barr and Mr. Havins were dismissed from the State

      Lawsuit without prejudice.

31.   In August of 2021, the Battles Estate dismissed its claim against NSR in the

      State Lawsuit without prejudice.




                                          5
       Case 2:21-cv-00192-RWS Document 1 Filed 08/31/21 Page 6 of 12




                               COUNT 1
                          BREACH OF CONTRACT

32.   Plaintiff re-alleges and incorporates by reference the foregoing Paragraphs 1-

      32 of this Complaint as if fully restated herein.

33.   Plaintiff brings this Count against NSR.

34.   Mr. Crowe had a contract with Mr. Battles and Mr. Battles’ wife.

35.   Mr. Crowe promised to pay a sum certain to Mr. Battles.

36.   Mr. Crowe has failed to pay pursuant to the terms of the contract.

37.   Mr. Crowe’s failure to pay pursuant to the terms of the contract has damaged

      Mr. Battles.

38.   As part of this contract, Mr. Battles was made a 20% owner of NSR.

39.   As part of the contract, Mr. Crowe, the majority member of NSR, agreed on

      behalf of NSR that NSR would pay Mr. Battles 75% of all funds received as

      Accounts Receivable by NSR until all sums due under the Note are paid in

      full.

40.   NSR has failed to make payments as required under the contract.

41.   NSR’s failure to make these payments has also damaged Plaintiff.

42.   Plaintiff has demanded payment from NSR and such demand has been

      refused.

43.   NSR’s refusal to make payment is a breach of its contract with Mr. Battles.
                                          6
       Case 2:21-cv-00192-RWS Document 1 Filed 08/31/21 Page 7 of 12




44.   As a result of the breach, Plaintiff has been damaged in an amount of not less

      than $235,500.00

                                 COUNT 2
                            UNJUST ENRICHMENT

45.   Plaintiff re-alleges and incorporates by reference the foregoing Paragraphs as

      if fully restated herein.

46.   Mr. Battles brings this Count against Mr. Barr and Mr. Havins.

47.   Defendants have been unjustly enriched when they knowingly and

      fraudulently used money from the accounts receivable that was allocated for

      Mr. Battles and contractually belonged to Mr. Battles.

48.   Defendants were unjustly enriched when they knowingly and fraudulently

      accepted monies from NSR that were allocated for and contractually Mr.

      Battles’, without permission of or compensation to Mr. Battles.

49.   It is opposed to equity that Defendants should be unjustly enriched by the use

      of Mr. Battles’ funds without repayment.

50.   Defendants’ unauthorized use and retention of Mr. Battles’ funds has unjustly

      enriched these Defendants and conferred a benefit upon them for which Mr.

      Battles should be equitably compensated.




                                         7
       Case 2:21-cv-00192-RWS Document 1 Filed 08/31/21 Page 8 of 12




                               COUNT 3
                       FRAUDULENT CONVEYANCES

51.   Plaintiff re-alleges and incorporates by reference the foregoing Paragraphs of

      this Complaint as if fully restated herein.

52.   Mr. Battles brings this Count against all Defendants pursuant to O.C.G.A.

      §18-2-70 et seq., Uniform Voidable Transactions Act (hereinafter, the “Act”).

53.   Mr. Battles has a claim against Defendant NSR as defined in the Act and Mr.

      Battles is a creditor under the Act by virtue of the Note and the subsequent

      loan modifications.

54.   NSR and Mr. Crowe are debtors under the Act.

55.   The transfer of the funds owed to Mr. Battles as stated above is a transfer

      under the Act.

56.   Mr. Crowe was a member of NSR.

57.   Mr. Havins is a member of NSR.

58.   Mr. Barr is a member of NSR.

59.   Mr. Barr and Mr. Havins are insiders under the Act.

60.   Pursuant to the Act, a “transfer made . . . by a debtor is fraudulent as to a

      creditor, whether the creditor’s claim arose before or after the transfer was

      made . . . if the debtor made the transfer . . . (1) [w]ith actual intent to hinder,

      delay, or defraud any creditor of the debtor . . . ” O.C.G.A. § 18-2-74(a)(1).
                                           8
       Case 2:21-cv-00192-RWS Document 1 Filed 08/31/21 Page 9 of 12




61.   The transfer of the funds owed to Mr. Battles was made by NSR to one or

      more of the Defendants with the actual intent to hinder, delay, or defraud Mr.

      Battles.

62.   The factors demonstrating “actual intent” under O.C.G.A. § 18-2-74(a)

      include, but are not limited to, the following: transfer of the funds from NSR

      for the benefit of one or more of the Defendants, the Defendants’ status as

      insiders under the Act; the concealment of the transfer from Mr. Battles at the

      time it was made; the removal or concealment of NSR assets; and the

      insolvency of NSR shortly after the transfer. See O.C.G.A. § 18-2-74(b).

                              COUNT 4
                      BREACH OF FIDUCIARY DUTY

63.   Plaintiff re-alleges and incorporates by reference the foregoing Paragraphs of

      this Complaint as if fully restated herein.

64.   Mr. Battles brings this action against Mr. Barr and Mr. Havins.

65.   Mr. Barr and Mr. Havins owe Mr. Battles fiduciary duties by virtue of being

      members of NSR with authority to manage the operation of the business.

66.   Mr. Barr and Mr. Havins breached their fiduciary duties to Mr. Battles when

      they failed to exercise reasonable care in the management of NSR, engaged

      in self-dealing transactions with NSR, and/or misappropriated the resources

      of NSR for their personal benefit.
                                           9
       Case 2:21-cv-00192-RWS Document 1 Filed 08/31/21 Page 10 of 12




67.   The Battles Estate has been damaged by the breaches of Mr. Barr and Mr.

      Havins.

                                  COUNT 5
                             PUNITIVE DAMAGES

68.   Plaintiff re-alleges and incorporates by reference the foregoing Paragraphs of

      this Complaint as if fully restated herein.

69.   Mr. Battles brings this claim for punitive damages against all Defendants.

70.   The Defendants’ actions constituted an intentional tort.

71.   Defendants have shown willful misconduct, malice, fraud, wantonness,

      oppression, or that entire want of care which would raise the presumption of

      conscious indifference to consequences.

72.   As a result, the Defendants are liable to Mr. Battles for punitive damages to

      deter further such actions in the future.

                                  COUNT 6
                               ATTORNEY FEES

73.   Plaintiff re-alleges and incorporates by reference the foregoing Paragraphs of

      this Complaint as if fully restated herein.

74.   Mr. Battles was forced to hire an attorney and incur legal fees and expenses

      as a direct result of the Defendants’ actions. The Defendants have acted in bad

      faith, have been stubbornly litigious, and have caused the Plaintiff

                                          10
 Case 2:21-cv-00192-RWS Document 1 Filed 08/31/21 Page 11 of 12




unnecessary trouble and expenses so as to authorize the recovery of his

attorney’s fees and expenses of litigation under O.C.G.A. § 13-6-11.

                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for the following relief:

(a)   General and special damages;

(b)   Compensatory and punitive damages;

(c)   An order enjoining and restraining Defendants and their agents and

      representatives, from using or disposing of Plaintiff’s funds or other

      funds which may become Plaintiff’s funds in any manner;

(d)   An order voiding any fraudulent transfers of the assets of the Crowe

      Estate or NSR in favor of the Defendants or third parties;

(e)   Attorney fees and costs of litigation; and

(f)   Such other and further relief as this Court deems just and proper.

Respectfully submitted this August 31, 2021.

                                       /s/ James Craig
                                       JAMES CRAIG
                                       Georgia Bar No. 940586
                                       (770) 426-7740
                                       james@cb.law
                                       CAMPBELL & BRANNON, LLC
                                       Glenridge Highlands II
                                       5565 Glenridge Connector, Suite 350
                                       Atlanta, GA 30342

                                  11
Case 2:21-cv-00192-RWS Document 1 Filed 08/31/21 Page 12 of 12




                                  Counsel for Plaintiff




                             12
